FILED
                            NOT FOR PUBLICATION                             AUG 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MATTHEW RITTER,                                  No. 12-17041

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00194-LRH-
                                                 WGC
  v.

MIKE MARSHOWSKI; et al.,                         MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Matthew Ritter appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging violations of his constitutional rights. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915(e)(2)). We reverse and remand.

      The district court erred in dismissing Ritter’s action under Heck v.

Humphrey, 512 U.S. 477, 487 (1994), because Ritter’s action did not “necessarily

imply the invalidity of his conviction[,]” as Ritter alleged facts showing that

his conviction had been reversed. Id.

      Moreover, the district court did not have the benefit of the documents that

Ritter submitted for the first time on appeal relating to whether his action was

barred under Heck or barred by the statute of limitations. Accordingly, we remand

for the district court to review the complaint again and provide leave to amend if

any deficiencies could be cured by amendment. See Akhtar v. Mesa, 698 F.3d
1202, 1212 (9th Cir. 2012) (“A district court should not dismiss a pro se complaint

without leave to amend unless it is absolutely clear that the deficiencies of the

complaint could not be cured by amendment.” (citation and internal quotation

marks omitted)).

      REVERSED and REMANDED.




                                           2                                      12-17041